DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  the status identifier is unconventional and confusing since the recitation “(claim 11 + 12 + 18)” should not be recited in the status identifier.  Claim 11 should have the status identifier recite “currently amended” only. See .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-17, and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "suitable" in claims 1, 20, and 26 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since “suitable” is arbitrary and non-limiting structurally to determine what structure is included or excluded, .
Claims 11, 13-17, and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how are the lower plate, intermediate plate, and upper plate attached?  Are they attached?  According to the specification and drawings the upper and lower plate are attached via a bracket 30 and hinge 4 in which the upper plate is fixed to lid 3 and the intermediate plate is placed/disposed on top of the lower plate.  Moreover, the phrase “when the studs are compressed between the plurality of upwardly-protruding pins of said lower plate and the housings of said upper plate” is confusing since the term “when” is a conditional phrase in which the compressing action/function may never occur and it is unclear how the studs are “compressed”.  Presumably as disclose in the specification the lid is closed to compress the plates together.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-14, 16-17, 19-21, 23-27, and 29-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 2997715 A) in view of Riestenberg et al. (US 20120080483 A1) in view of Tucker (US 20140191010 A1) and further in view of Stilgenbauer (US 5593700 A). 
Regarding claims 11, 13-14, 20-21, 24, and 26-27, Chapman discloses an apparatus (fig. 1) for applying studs (S/P) on a strip of material (G), each of the studs having a body and an attachment element suitable for perforating the strip and attaching to the strip (col. 1, lines 51-58, col. 3, lines 38-66), the apparatus comprising: 
a lower plate (11) having a plurality of upwardly-protruding pins (38/39) wherein a body of each pin of said plurality of upwardly-protruding pins (protrude from 11) is a shank that protrudes axially upwardly (“upward” is not defined and no limited to any particular orientation/direction and the device can be turned over with leaf 11 on bottom and leaf 10 on top, fig. 1), wherein the plurality of upwardly-protruding pins of said lower plate comprises a head (head portion of 38/39, fig. 4) formed of a plastic material (col. 1, lines 55-60); 
an intermediate plate (12) disposed on said lower plate (11), said intermediate plate having a plurality of housings (36/37) adapted to receive the body of the studs such that the attachment element are directed upwardly, the plurality of housings being through-holes for passage of the plurality of upwardly-protruding pins of said lower plate (col. 3, lines 1-66, figs. 1-7); and 

Chapman fails to disclose each pin of said plurality of upwardly-protruding pins being a steel body, the plurality of upwardly-protruding pins of said lower plate comprises a head formed of an injection molded plastic material and a plurality of springs in spaced relationship and interposed between said lower plate and said intermediate plate, said plurality of springs affixed to at least one of said lower plate and said intermediate plate, said plurality of springs bearing against at least one of said lower plate and intermediate plate.
Riestenberg et al. teaches having a steel knife (172/472/534/646 [0326, 0357, 0363, 0367]), drivers/pins (960/4429/5350/6505/6250 and 
Tucker teaches a stapler (100) having a plurality of springs (137/132) in spaced relationship and interposed between a lower plate (102 or 130) and a intermediate plate (124), said plurality of springs affixed to at least one of said lower plate and said intermediate plate, said plurality of springs bearing against at least one of said lower plate and intermediate plate ([0026-0031], figs. 1-9).
Stilgenbauer teaches a folding device (fig. 1) having compressing plates (2/3/4/5), a driver pin/stamp (13) with pressure plate (3), a plurality of springs (8/9/15) in spaced relationship and interposed between a lower plate (6) and an intermediate plate (7), said plurality of springs affixed to at least one of said lower plate and said intermediate plate, said plurality of 
Given the suggestion and teachings of Chapman to use plastic materials and to have a plurality of pins and stud housings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the plurality of upwardly-protruding pins with being a steel body, the plurality of upwardly-protruding pins of said lower plate comprises a head formed of an injection molded plastic material for having strong/resilient pins as taught by Riestenberg et al. and to have a plurality of springs in spaced relationship and interposed between said lower plate and said intermediate plate, said plurality of springs affixed to at least one of said lower plate and said intermediate plate, said plurality of springs bearing against at least one of said lower plate and intermediate plate for having effective compressive clamping/closure of the plates for driving/applying the studs on the strip of material as taught by Tucker and Stilgenbauer.  
Regarding claims 16-17, 23, and 29, Chapman discloses the head has a recessed seat adapted to be coupled to the body of the stud (see fig. 4) wherein the recessed seat has a shape selected from the group 
Regarding claims 19, 25, and 30, Chapman discloses a base (14) receiving said lower plate and said upper plate (col. 1, lines 51-70, figs. 1-7).

Allowable Subject Matter
Claims 15, 22, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious apparatus for applying studs on a strip of material comprising all the structural and functional limitations and further comprising a lower plate having a plurality of upwardly-protruding pins, each pin of said plurality of upwardly-protruding pins being a steel body; an intermediate plate disposed on said lower plate, said intermediate plate having a plurality of through-hole 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

	Response to Arguments
Applicant’s arguments with respect to claims 11, 13-17, and 19-30 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731